Citation Nr: 9924734	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993 and April 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
above-noted claims.

The case was previously before the Board in January 1998, 
when it was remanded for examination of the veteran and 
consideration of additional evidence.  The requested 
development has been completed to the extent necessary.  The 
Board now proceeds with its review of the appeal.  When the 
case was previously before the Board, the issue of 
entitlement to special monthly pension at the housebound rate 
was also on appeal.  In a rating decision of August 1998, 
special monthly pension at the housebound rate was granted, 
effective August 9, 1993, and that issue is no longer on 
appeal.


FINDINGS OF FACT

1.  In August 1985, the Board denied entitlement to service 
connection for a low back disorder.

2.  Evidence has not been presented since the April 1985 
Board decision denying entitlement to service connection for 
a low back disorder that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to special 
monthly pension based on the need for regular aid and 
attendance has been obtained.

4.  The impairment resulting from the veteran's disabilities 
is not such that he requires the care or assistance of 
another on a regular basis.


CONCLUSIONS OF LAW

1.  The August 1985 Board decision that denied entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  Evidence received since the August 1985 Board decision 
that denied entitlement to service connection for a low back 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b)(c), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.

In May 1967, the veteran claimed entitlement to nonservice-
connected pension benefits.  He stated that he injured his 
back in an automobile accident and had a laminectomy and 
spinal fusion.  

In support of his claim, the veteran provided accident 
reports and private medical records (Robert L. Bobbit, M.D.; 
L.V. Amador, M.D., Wm. C. MacIntyre, M.D., St. Joseph 
Hospital, Zion-Benton Hospital, St. Therese Hospital, etc.), 
including hospitalization and prescription records, dated 
from 1965 to 1967.  These records indicated that he was 
involved in two automobile accidents, one in June 1965 and 
the other in August 1965.  He underwent cervical disc removal 
with fusion in October 1965.  The veteran complained of pain 
of his entire spine in February 1966.  X-rays of the 
lumbosacral spine were normal.  The examiner diagnosed acute 
back strain, recurrent.  During hospitalization from April to 
May 1967, x-rays revealed beginning osteoarthritic changes in 
the lower lumbar spine.  The veteran was diagnosed as having 
osteoarthritis of the spine and diffuse myalgia.

On VA examination in July 1967, the veteran gave a history of 
injuring his cervical spine in 1965 automobile accidents.  He 
stated that he later developed low back trouble.  Pertinent 
diagnoses included osteoarthrosis, degenerative, lumbar 
spine.

In March and July 1984, the veteran reported that he was 
treated for a low back injury from July to September 1943 at 
the U.S. Army General Hospital in Trinidad.  He provided an 
April 1972 x-ray report showing some hypertrophic changes 
about some of the vertebrae of the lumbar spine.  On 
examination by John E. Harris, M.D. in June 1972, he gave a 
history of an inservice war injury sustained when a shell 
exploded sending off multiple shrapnel fragments.

The RO denied entitlement to service connection for a lumbar 
spine disability in an October 1984 rating decision.  The 
veteran appealed the RO's decision to the Board.

In November 1984, the veteran provided a March 1972 written 
statement from R.D.J. indicating that he had known the 
veteran all his life and was aware that he suffered from back 
problems at various times for the past 25 years.

In a January 1985 written statement, the veteran reported 
that he hurt his back during service while running on an 
obstacle course when he fell over a fence.  He was first 
treated at the dispensary in Aruba and then flown to Trinidad 
where he was treated from July to September 1943.  He also 
reportedly received treatment for his back injury in 1945 at 
Base Hospital in Arkansas.  

In August 1985, the Board denied entitlement to service 
connection for osteoarthritis of the lumbar spine.  The Board 
noted that the earliest medical evidence of a low back 
disorder was dated in 1965 and 1966, many years after active 
service, at that arthritis was first demonstrated in 1967.  
The Board concluded that any back injury the veteran may have 
sustained in service resolved without residual impairment and 
that the current back disorder was unrelated to active 
service or any event therein.

Since August 1985, the veteran has provided, in pertinent 
part, the following:

(1) Private medical records from St. Luke's Hospital, dated 
in October 1987, showing treatment for chronic obstructive 
pulmonary disease (COPD) and cardiovascular disorder(s).

(2)  Private medical records from Larry Birch, M.D., dated in 
October 1987, showing treatment for COPD and cardiovascular 
disorder(s).

(3)  April and July 1990 and August 1992 written statements 
from Dr. Birch indicating that the veteran was hospitalized 
for angioplasty and extraction of his teeth and was on 
medication for coronary artery disease.

(4)  A July 1990 written statement from the veteran's home 
health care aide/nursing assistant, who stated that she 
checked on him at home several times a week (taking his pulse 
and blood pressure) and telephoned him on a daily basis, and 
that he was physically unable to care for himself except for 
short periods of time.

(5)  VA treatment records, dated in October 1992, showing 
treatment for chest pain.

(6)  February 1993 VA reports of examination, showing 
diagnoses of degenerative joint disease of the cervical and 
lumbar spine, L5-S1; status post fusion of the cervical 
spine; status post disc removal of the lumbar spine; 
arteriosclerotic heart disease; hypertension; COPD; and 
calcification of the abdominal aorta with aneurysm.

(7)  A March 1993 written statement from Dr. Birch indicating 
that the veteran had arterial hypertension, COPD, obesity, 
hiatal hernia, severe coronary artery disease with recurrent 
angioplasties and an aneurysm.  The veteran reportedly lived 
alone and had some problems with memory and there were some 
concerns about leaving the stove on, etc.  He was able to 
drive, but not in heavy traffic.  He appeared to be able to 
take care of his personal hygiene needs and did not have 
problems with self care.

(8)  VA medical records dated from February to August 1993, 
showing treatment primarily for cardiovascular problems, 
COPD, prostatitis, and an abdominal aneurysm.  A February 
1993 x-ray showed degenerative changes with narrowing of the 
disc space at L5-S1 with tendency for spondylolisthesis.  The 
veteran was diagnosed as having degenerative joint disease of 
the lumbar spine in April and June 1993.  In June 1993, he 
claimed to have suffered from low back pain since he was 
wounded during service in the 1940s.  Pertinent diagnoses 
included chronic back pain, status post lumbar laminectomies 
(last one in the 1970s).

(9)  An undated written statement from J. A. indicating that 
he served with the veteran from 1942 to 1945 and that the 
veteran was hospitalized two or three times with back 
ailments during service.

(10)  Lay statements, including testimony presented at a 
personal hearing at the RO in March 1995.  The veteran stated 
that he injured his back on a night march in 1943 in Aruba 
when he fell on some rocks.  He was treated at the hospital 
in Aruba and then in Trinidad.  After service, he was treated 
by Dr. Devan Hansel in 1945 and then by chiropractors.  Dr. 
Hansel was deceased.  The veteran was reportedly told by a 
doctor after his automobile accident that the accident did 
not cause his back condition and that "it was from long 
before that."  See VA Form 9, dated November 22, 1993.  
Another doctor told him that his back disability was old and 
could have happened 50 years ago.

(11)  June 1994 VA hospitalization discharge instructions, 
indicating that the veteran was able to manage his continuing 
care after discharge.  He was not to do any heavy lifting, 
strenuous activity, or driving for six months.  Pertinent 
diagnoses included abdominal aortic aneurysm, colonic 
polyposis, hypertension and chronic low back pain.

(12)  VA treatment records dated from March 1993 to June 
1995, showing treatment for anxiety, hypertension, 
degenerative joint disease of the spine, arthritis of the 
fifth digit of the right hand, COPD, abdominal aortic 
aneurysm, coronary artery disease, cataracts, and 
prostatitis.  There was a positive exercise tolerance test in 
April 1994.  Following vascular surgery, the veteran was 
doing most of his own activities of daily living (ADLs) in 
late June 1994.  He was able to bathe and dress himself, but 
required assistance with ambulating and transferring.

(13)  a May 1995 written statement from the veteran's home 
health care aide indicating that she cared for him from April 
1994 to January 1995 after his abdominal aortic aneurysm 
surgery in April 1994.  She stated that the veteran was not 
allowed to drive "or do anything basically" for six months 
after surgery.

(14)  Surgeon General's Office (SGO) records, showing that 
the veteran was treated for dysentery in June 1944.

(15)  VA treatment records dated from January to February 
1997, including a January 1997  bone scan that showed 
degenerative arthritis changes of the lower lumbar spine.  
The veteran was hospitalized from January to February 1997.  
He reported that he fell during active service and developed 
left-sided pain and arthritis.  Pertinent diagnoses included 
gastritis with recent gastrointestinal bleed probably 
associated with nonsteroidal anti-inflammatory drugs; 
arteriosclerotic heart disease status post angioplasties; 
arthritis; status post abdominal aortic aneurysm repair; 
enlarged left adrenal; and prostatitic enlargement.  
Inpatient treatment notes showed that the veteran required 
partial assistance with activities of daily living and 
positioning.  He was a potential fall risk, but not a 
wandering risk.  He stated that he used a cane to ambulate 
but it was at home.  He was ambulatory around the hospital 
with a steady gait.  He stated that he was usually able to 
provide all his own care.  He was able to dress, groom and 
feed himself.  He was able to use the toilet independently.  
On discharge from the hospital, it was indicated that the 
veteran was on a special diet and was able to feed himself 
and prepare his own meals.  He was continent of bladder and 
bowel.  He was also ambulatory without assistance.  He was 
alert and oriented times three and cooperative. 

(16)  Additional VA treatment records dated from 1997 to 
1998, showing severe cardiomegaly in March 1997; degenerative 
changes of the knees in December 1997; degenerative changes 
of the lumbar spine, status post L3 and L4 laminectomies, 
mild degenerative changes of the hips, and severe 
degenerative changes of the shoulders in February 1998; eye 
problems; onychomycosis; hypertension; obesity; anxiety; 
benign prostatic hypertrophy; hyperplastic polyp; 
hemorrhoids; and upper respiratory infection. 

(17)  A March 1998 VA examination report (bones).  The 
veteran reported that he fell while on active duty in Aruba 
and attributed his back problems to this incident.  He also 
stated that he suffered from shoulder and knee pain.  He had 
cortisone injections in his knees and shoulders with good 
relief.  Forward elevation of the right shoulder was from 0 
to 130 degrees.  Forward elevation of the left shoulder was 
from 0 to 85 degrees.  External rotation was 0 degrees on the 
left and 20 degrees on the right.  Internal rotation was to 
pants pockets bilaterally.  The veteran was weak to external 
rotation and abduction, at approximately 4/5.  He had pain 
especially about the left shoulder with any motion.  His 
right shoulder had rather free range of motion, although pain 
on extremes.  Distally, there was a palpable radial pulse.  
The veteran had good grip strength, finger and wrist 
extension, and finger abduction and adduction.  He had normal 
touch sensation over his hands and arms.  Right knee range of 
motion was from 0 to 120 degrees.  Ligament examination was 
unremarkable.  There was no effusion, but there was 
tenderness along the medial and lateral joint lines.  Left 
knee range of motion was from 0 to 110 degrees, with pain on 
extremes of motion.  Ligament examination was again 
unremarkable.  There was significant tenderness along the 
medial and lateral joint lines.  Prior x-rays reports were 
reviewed and indicated bilateral shoulder degenerative 
arthritis, worse on the left, and bilateral knee degenerative 
arthritis, worse on the left.  The examiner's impression was 
osteoarthritis of bilateral shoulders and knees.

(18)  A March 1998 VA examination report (skin).  The veteran 
had no subjective dermatology complaints.  There was a very 
well-healed, well-approximated, linear scar on his medial 
abdomen in a vertical position from 1994 surgery.  It was 
asymptomatic.  There was no evidence of any skin graft on 
examination of the right iliac crest.  There was a very 
faint, two centimeter, linear, flesh-colored, nonpalpable 
scar on the right upper iliac crest.  The area was totally 
asymptomatic.  The examiner's assessment was no evidence of 
any skin rash and well-healed, well-approximated scars that 
did not bother the veteran.

(19)  A March 1998 VA examination report (eye).  The veteran 
gave a history of cataracts, worse in the left eye.  He saw 
better without glasses than with them.  He used artificial 
tears.  Visual acuity with no correction was 20/50+1 in the 
right eye and 20/100 in the left eye.  Near vision was 20/30 
in the right eye and 20/50 in the left wearing 2.75 reading 
glasses.  Manifest refraction got him to 20/40+2 in the right 
ear wearing +0.25, +.75 axis 10 and 20/60-2 in the left eye 
with -1.75, +1.5 axis 140, +3 reading add got him to 20/25 in 
the right eye and 20/40 in the left eye.  The veteran had 2-
3+ nuclear sclerosis with 1+ cortical cataract changes in the 
right eye and 2-3+ nuclear sclerosis with 1+ posterior 
subcapsular cataract and 1+ cortical cataract in the left 
eye.  The remainder of examination was essentially normal.  
The examiner's impression was nuclear and cortical cataract 
in the right eye; nuclear and cortical and posterior 
subcapsular cataract in the left eye; hyperopic astigmatism 
and presbyopia; and small choroidal nevus in the right macula 
near the optic nerve.  The examiner noted the veteran's 
current vision was unacceptable for driving; however, 
cataract surgery was an option.  

(20)  A March 1998 VA examination report (spine).  The 
veteran stated that he initially injured his back during a 
night march in Trinidad when he fell on some rocks during 
active service.  His primary complaints included left 
shoulder, left knee and some occasional low back pain for 
which he took medication.  On physical examination, the 
veteran had 5/5 strength throughout.  Sensation was intact to 
all modalities.  Reflexes were 1+ and symmetrical side to 
side.  Range of motion was markedly limited in the cervical 
spine with 30 degrees of forward flexion, 10 degrees of 
backward extension, and 10 degrees of lateral bending.  In 
the lumbar spine, the veteran had 30 degrees of forward 
flexion, 0 degrees of backward extension and 20 degrees of 
lateral bending.  X-rays of the cervical spine revealed good 
block fusion at C5, C6, and C7.  There were advanced 
spondylitic changes elsewhere. The examiner's impression was 
musculoskeletal low back pain without radiculopathic and 
myelopathic features and minimal cervical complaints.   

(21)  A March 1998 VA examination report (respiratory).  The 
veteran complained of increasing shortness of breath for the 
last 20 years.  He stated that he could walk only 100 yards 
with the assistance of a cane, secondary to extreme shortness 
of breath.  He also developed chest and knee pain with 
walking.  He stated that he was most limited at home and 
could not do the things he liked to do because of shortness 
of breath and other symptoms.  He could not climb a flight of 
stairs or walk prolonged distances because of these factors, 
including shortness of breath and dyspnea on exertion.  He 
had a chronic cough, mostly in the morning, that was 
productive of a white-yellow sputum.  He stated that his 
worst problem was bilateral knee pain, which he could not 
tolerate.  He got monthly injections in his knees to help 
relieve the pain; however, knee replacement was now the only 
option to relieve the pain.  Aside from this, he was 
significantly short of breath and had dyspnea on exertion 
with significant chest pain on any type of exertion.  On 
physical examination, the veteran was described as obese and 
in some mild respiratory distress, especially with exertion.  
His heart was irregularly irregular with many premature 
ventricular beats.  There were both diastolic and systolic 
2/6 murmurs that were best heard at the apex.  The 
extremities showed mild 1+ pitting edema.  The examiner's 
assessment was COPD.  The examiner further stated that other 
problems were contributing to the veteran's increasing 
shortness of breath.  For example, his chest pain, for which 
he required nitroglycerin, limited him in a significant way.  
He had significant congestive heart failure by examination of 
his pitting edema, paroxysmal nocturnal dyspnea, and 
orthopnea symptoms.  His bilateral knee pain from 
degenerative joint disease was also a significant limiting 
factor.  It was felt that the veteran was housebound due to 
COPD.  An addendum to the examination report indicated that 
pulmonary function tests (PFTs) showed a mild restrictive 
pattern, probably due to the body habitus, which were 
inconsistent with the veteran's complaints of significant 
shortness of breath.  Therefore, the examiner concluded that 
the veteran's shortness of breath was likely secondary to a 
cardiac process and not a pulmonary cause.

(22)  A March 1998 VA examination report (general medical).  
The veteran reported increasing difficulty with a squeezing 
sensation in his chest, suggestive of angina.  He was short 
of breath with the squeezing sensation.  Sublingual 
nitroglycerin relieved it.  He had the squeezing sensation 
very infrequently and it did not seem to be associated with 
any activity.  It came on at rest.  He admitted to three 
pillow orthopnea over the past several years.  The veteran 
reported increasing weight gain secondary to difficulty with 
his knees and an inability to exercise.  He had difficulty 
ambulating because of his knees.  The increased weight gain 
had made it more difficult for him to catch his breath.  He 
got assistance from friends and family who delivered food to 
him.  He was reportedly unable to go to the store, cook for 
himself, and perform activities of daily living.  The 
examiner stated that, "I would certainly recommend that he 
get aid and attendance as requested.  I have fully reviewed 
his medical records pertaining to his illnesses."

On physical examination, the veteran was well developed, 
obese and with a cane in no apparent distress.  The lungs 
were clear to auscultation bilaterally.  There was regular 
rate and rhythm of the heart without murmur, rub or gallop.  
The extremities were without cyanosis, clubbing or edema.  
Blood pressure was 160/80.  A chest x-ray showed cardiomegaly 
without evidence of congestive heart failure or pulmonary 
edema.  The examiner diagnosed coronary artery disease with 
what seems to be some stable, chronic angina over the past 
year; obesity secondary to orthopedic injuries and inability 
to exercise; inability to perform activities of daily living 
- the veteran "certainly seems to qualify for aid and 
attendance by medical reasons;" hypertension under poor 
control; and no evidence of pancreatitis. 

(23)  An April 1998 VA examination report (genitourinary).  
The examiner reviewed the claims file.  The veteran stated 
that he was treated for an enlarged prostate.  His symptoms 
included urinary frequency, urgency and occasional urge 
incontinence, post-void dribbling, decreased force of stream, 
and nocturia five to six times a night.  His symptoms had 
been stable over the past five days.  Physical examination 
was negative with the exception of some scrotal edema.  The 
examiner included moderate to severe irritated voiding 
symptoms treated with alpha blocker.


II.  Legal analysis

A.  Low back disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Decisions of the Board are final.  38 U.S.C.A. § 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1100 (1998).  Where, as 
here, a final Board decision existed on a claim, i.e., in 
August 1985, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that, if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. §§ 5108, 7104.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
§ 3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  There is no prejudice to the appellant in the 
Board's appellate consideration herein for two reasons: (1) 
the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of the August 1985 Board decision, the evidence 
consisted, in pertinent part, of the veteran's lay statements 
that he injured his low back during active service and post-
service medical evidence of a low back disorder as early as 
1966. There was no evidence of a nexus between the veteran's 
post-service low back disorder and his claimed inservice 
injury.  Therefore, in order to be material, there would have 
to be competent evidence showing that the veteran's current 
low back disability had its onset during active service or 
within any appropriate presumptive period (if arthritis) or 
was associated with his claimed inservice injury.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The evidence received subsequent to August 1985 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The lay statements (items 9 and 10), including that the 
veteran injured his low back during active service, are not 
new as they were of record in August 1985.  The veteran's and 
J.A.'s lay statements are essentially a repetition of the 
veteran's previous assertions, and are basically cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of the low back condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Much of the post-service medical evidence is new (items 1, 2, 
3, 4, 5, 6, 7, 8, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22 
and 23).  The SGO records (item 14) are also new.  However, 
the majority of the post-service medical evidence and the SGO 
records make no mention of a low back disorder and are not 
probative with respect to the issue of whether a low back 
disorder was incurred during active service or manifest to a 
degree of 10 percent within one year thereafter (if 
arthritis).  Therefore, they are not material.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The fact that the 
veteran is presently or was impaired due to other medical 
problems is not a matter in dispute.

With respect to the post-service medical evidence that was 
not of record at the time the Board previously denied this 
claim in August 1985, where this evidence reflects complaints 
and/or treatment of a low back disorder after the veteran's 
separation from service, the Board finds that it is 
cumulative.  In August 1985, the RO had before it medical 
evidence showing a documented history of treatment for a low 
back disorder many years after service.  The complaints and 
medical findings presented in these additional reports are 
essentially no different from those noted previously, as 
reviewed by the Board in 1985.  None of the cited records in 
any way provide a medical linkage of the veteran's current 
disability with his active military service.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

As stated above, what is lacking here is the kind of evidence 
needed to reopen this case, i.e., evidence which reflects 
that the veteran's current low back disability is related to 
inservice disease or injury, or evidence tending to show the 
presence of arthritis of the lumbar spine to a degree of 10 
percent within one year of separation from active service.  
The veteran's statements that doctors told him that he had a 
low back disorder prior to his 1965 automobile accidents are 
insufficient to reopen the claim.  He has not stated that any 
doctor specifically attributed his current condition to the 
claimed inservice injury.  Moreover, "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995). 

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, and the August 1985 Board decision remains final.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a low back disorder.  The veteran has 
reported that the doctor who treated him shortly after 
service, i.e., Dr. Hansel, is deceased.  He has not provided 
the names of the chiropractors who reportedly treated him 
after service.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a) (West 1991).


B.  Special monthly pension based on the need for regular aid 
and attendance

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1998).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1998).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1998).  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  Based 
upon its review of all the relevant evidence, the Board 
further finds that the veteran's disabilities do not prevent 
him from performing the basic functions of self-care without 
assistance nor do they render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment.  

For example, Dr. Birch reported in March 1993 that the 
veteran appeared to be able to take care of his personal 
hygiene needs and did not have problems with self care.  
Although the veteran may have required a heightened level of 
care following his vascular surgery in 1994, by June 1994 he 
had improved to the point that he was able to manage his 
continuing care, as indicated on the hospitalization 
discharge instructions.  In addition, treatment notes showed 
that he was doing most of his own ADLs in late June 1994.  He 
was able to bathe and dress himself, notwithstanding needing 
some assistance with ambulating and transferring.  On 
discharge from the hospital in February 1997, it was 
indicated that the veteran was able to feed himself and 
prepare his own meals, continent of bowel and bladder, 
ambulatory without assistance, and alert and oriented times 
three.  He was ambulatory around the hospital with a steady 
gait and able to use the toilet independently. 

Despite impaired ambulation due to knee and cardiac problems 
on VA examinations in 1998, the veteran had sufficient range 
of motion and strength of the upper and lower extremities in 
order to dress, feed and groom himself and attend to the 
wants of nature.  On bones examination, he could elevate the 
right shoulder to 130 degrees and the left shoulder to 85 
degrees.  He had good grip strength.  Range of motion of the 
knees was to 120 degrees on the right and 110 degrees on the 
left.  Ligament examination was unremarkable.  On spine 
examination, he had 5/5 strength throughout.  While the March 
1998 VA general medical examiner stated that the veteran 
qualified for "aid and attendance," this is a legal 
determination to be made by the Board in accordance with the 
criteria set forth in 38 C.F.R. § 3.352.  The Board finds 
that this examiner's statement that the veteran was not able 
to perform activities of daily living was not supported by 
the objective medical findings of record, as described above.  
In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for  
special monthly pension by reason of being in need of aid and 
attendance.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

In concluding that entitlement to special monthly pension 
based on the need for regular aid and attendance is not 
warranted, the Board has considered the veteran's statements 
offered in conjunction with this claim.  However, this 
testimony is outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to establish a 
finding of a need for regular aid and attendance.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).
   

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

